Citation Nr: 1036010	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  07-12 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a lung disorder, including 
as secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.  The Veteran, who had active service from May 1963 to May 
1964, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  When this claim was 
previously before the Board in January 2009, it was returned for 
further development, and the case was subsequently returned to 
the Board for further appellate review. 


REMAND

A preliminary review of the record upon its return to the Board 
discloses that not all of the development requested by the Board 
was accomplished, and unfortunately, another remand is required 
in this case.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  

As noted in the Board's January 2009 remand, the Veteran contends 
that he was exposed to asbestos between February 8, 1964, and 
March 18, 1964, while serving aboard the U.S.S. Lowry (DD-770).  
In this regard, the Veteran has reported that he was exposed to 
asbestos both while performing his duties and in his bunk 
onboard.  Specifically, in regard to exposure while performing 
his service duties, the Veteran has reported that his duties 
included assisting with the re-welding of the ship's piping 
system, which involved removing the coatings and fiber around the 
pipes so that they could be welded.  See March 2007 Substantive 
Appeal and April 2008 BVA hearing transcript.  In this regard, 
the Veteran stated that when he made cuts into a pipe, it was 
like a "dust storm," and a dust-like substance would be all 
over him.  See id.  Additionally, in regard to exposure to 
asbestos in his bunk, the Veteran reported that pipes ran along 
the top of his bunk, and when he would touch the pipes, a 
substance would flake off into his bed and on his pillow.  See 
id.  Finally, the Board notes that Veteran has not reported 
having any post-service exposure to asbestos.

When the Board returned this case in January 2009, it requested 
the RO/AMC to again request information from the appropriate 
sources regarding whether the Veteran's duties in the U.S. Navy 
from February1964 to May 1964 while serving on the U.S.S. Lowry 
(DD-770) would have exposed him to asbestos.  In doing so, the 
Board noted that there were several references in the claims 
file, and specifically in March 2007 statement of the case (SOC) 
and April 2010 supplemental statement of the case (SSOC), to a 
National Personnel Records Center (NPRC) memorandum that 
indicated that there was only a minimal probability that the 
Veteran had in-service exposure to asbestos, but that a copy of 
this memorandum was not included in the NPRC's November 2005 
response to an information request.   
	
A review of the record shows that, in March 2008, the RO/AMC 
submitted an information request regarding whether the Veteran's 
service duties would have exposed him to asbestos.  In response 
to this request, in April 2009, copies of the Veteran's personnel 
records were associated with the claims file, and a notation was 
made that all available records had been mailed.  Significantly, 
however, the newly associated personnel records did not include a 
copy of the NPRC memorandum referred to in the SOC and SSOC.  In 
this regard, the Board notes that there is a handwritten note on 
the copy of the Board's January 2009 remand that is in the claims 
file indicating that this memorandum was "in the white svc 
[service] envelope!"  However, upon thorough review of the 
entire claims file, no such memorandum has been located.  As 
such, this matter must be returned in order for a copy of this 
memorandum, a document that has been relied on by the RO on 
several occasions to support a denial of the Veteran's claim, to 
be associated with the claims file, or in the alternative, other 
information regarding the likelihood or probability that the 
Veteran was exposed to asbestos during service. 

Additionally, in its January 2009 remand, the Board requested the 
RO/AMC to provide the Veteran with a VA examination regarding the 
nature and etiology of any current lung disability found to be 
present if the possibility that the Veteran was exposed to 
asbestos could not be excluded.  A review of the claims file 
reveals that, upon review of the additional service records 
obtained as a result of the January 2009 remand, the RO/AMC 
determined that no further VA examination was necessary.  In this 
regard, the Board notes that, in its April 2010 SSOC, the RO/AMC 
noted that the Veteran was a seaman apprentice from February 1964 
to March 1964, and as such, probably only had minimal exposure to 
asbestos while ship-fitting.  However, the Board points out that 
"probable minimal exposure" is not equivalent to "excluding the 
possibility of exposure."  Moreover, as discussed in the January 
2010 remand, given the conflicting medical evidence of record 
regarding whether the Veteran has a lung disability that is 
consistent with exposure to asbestos, a further VA examination 
addressing the etiology of the Veteran's current lung disorder is 
necessary before the Board renders a decision.  

In this regard, the Board notes that, in Stegall v. West, 11 Vet. 
App. 268, 271 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that a remand by the Board confers 
on the Veteran, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary a concomitant 
duty to ensure compliance with the terms of the remand.  Id. at 
271.  In light of the foregoing, because the NPRC's memorandum 
addressing the likelihood that the Veteran was exposed to 
asbestos during service has not yet been associated with the 
claims file, and because the RO/AMC appears to have conceded some 
asbestos exposure in the statement that the Veteran had 
"probable minimal exposure" and then did not provide the 
Veteran with a VA examination regarding the nature and etiology 
of his lung disorder, the Board must remand this matter for 
compliance with the January 2009 remand instructions.  Id.  

As the case is being remanded for the foregoing reason, all 
pertinent private and VA treatment records should also be 
obtained on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  In this regard, the Board points out that VA treatment 
records dated since April 2007 have not been associated with the 
claims file.  Additionally, the Board notes that while the 
Veteran has submitted some records from his private physicians 
regarding treatment for a lung condition, complete copies of the 
Veteran's treatment records have not yet been obtained from these 
doctors.  Specifically, complete treatment records from Dr. 
Jonathan I. Weiner and Dr. Michael J. Hernandez, as well as 
records from an esophageal cancer surgery in 2007, have not yet 
been associated with the claims file.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, the case is 
REMANDED for the following action:

1.  The RO/AMC should make arrangements to 
obtain and associate with the claims file a 
copy of the NPRC memorandum referred to in 
the March 2007 SOC and April 2010 SSOC, 
which addresses whether the Veteran's 
service duties would have exposed him to 
asbestos.  If such memorandum cannot be 
located, then the RO/AMC should again 
request information from appropriate 
sources as to whether the Veteran's service 
duties in the U.S. Navy between 
February1964 and May 1964 while serving on 
the U.S.S. Lowry (DD-770) would have 
exposed him to asbestos in connection with 
those duties.  The request should include 
the Veteran's service rates and duties, as 
well as the Veteran's narrative of his 
service duties.  Consideration should be 
given to contacting the Department of the 
Navy for this information.

2.  The RO/AMC should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all private health care 
providers who have treated his lungs, to 
specifically include treatment records from 
Dr. Jonathan I. Weiner and Dr. Michael J. 
Hernandez, as well as records from an 
esophageal cancer surgery in 2007.  
Following the receipt of any necessary 
authorizations from the Veteran, the RO/AMC 
should obtain and associate those records 
with the claim file.  

3.  The RO/AMC should obtain and associate 
with the claims file VA treatment records 
pertaining to the Veteran dated since April 
2007.  

4.  After the development in the first 
three paragraphs has been completed, the 
RO/AMC should afford the Veteran an 
appropriate examination of his lungs to 
determine the nature and etiology of all 
lung disorders that may be present and 
whether any such disorder is consistent 
with the asbestos the Veteran reports he 
was exposed to during service.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service treatment 
records, including the service separation 
examination, as well as medical records 
dated following service, and offer comments 
and an opinion, as to whether it is at 
least as likely as not that any currently 
diagnosed lung disorder 1) had its onset 
during active service; 2) is related to any 
in-service disease, event, or injury, 
including exposure to asbestos; or 3) is 
consistent with a history of exposure to 
asbestos.  In providing these opinions, the 
examiner should specifically acknowledge 
the Veteran's reports of exposure to 
asbestos during service, and indicate 
which, if any lung disorders would be 
causally or etiologically related to that 
exposure, if otherwise established by the 
evidence of record.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.


When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefits sought are not granted, the 
Veteran should be furnished a Supplemental Statement of the Case, 
and be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


